Earl Warren: Number 19, The American Oil, Appellant, versus P. G. Neill et al. Mr. Goodman, you may continue your argument.
Frank I. Goodman: Mr. Chief Justice, may it please the Court. I'd like to correct an answer I gave yesterday to a question asked by Mr. Justice White. Mr. Justice White's question was whether or not a supplier who wished to bid for this AEC business was required to submit two bids in alternative form. One based upon delivery at the seller's Bulk Plant and the other based upon delivery at the installation site in Idaho. Mr. Justice White suggested, I believe, that if that were true, then sooner or later the supplier would be required to get an Idaho dealer’s license. If not in order to submit his bid then at least an order to perform the contract if it were awarded to him on the basis of delivery in Idaho. The answer to the question, I believe, Mr. Justice White is “no”. There's no requirement in this contract by either expressed or implied which requires the bids be submitted in that alternative form. And in the absence of such requirement, I think its clear that they need not be. Item 63 and 64 which are the two AEC items involved here, each comprise two sub-items, A and B. Sub-item A in each case invites a bid f.o.b. the Bulk Plant. Sub-item B, invites a bid f.o.b. the installation site in Idaho. Just as a supplier is free to bid on anyone or more of the items in the invitation without having to bid on all 600 of them, by the same token he’s free to bid on either of these two sub-items without necessarily having to bid on both of them unless he chooses to do so.Obviously, it would be to the advantage of the seller to bid on both them if they were in a position to because that would give him two strings to his bow. But there's no indication in the contract that the Government would turn down the low bid if were say on item -- Sub-item A merely because it were not accompanied by another bid on Sub-item B. The upshot of this is that even if Utah Oil Company had never done a dollars worth of business in Idaho and did not hold an Idaho dealer’s permit, it could still a bid for this contract and it would still have been awarded this contract f.o.b. its Bulk Plant in Utah. So insofar as this transaction is concerned, the State of Idaho has given the seller no benefit for which it can reasonably demand compensation.
Earl Warren: Do I understand Mr. Goodman the company did not bid in the alternative? It just bid on --
Frank I. Goodman: No, it did bid. But it --
Earl Warren: -- f.o.b.-- f.o.b. Utah.
Frank I. Goodman: No. It did bid. It happened to bid on the alternative --
Earl Warren: Beg Pardon --
Frank I. Goodman: -- (Voice Overlap) it submitted its bid, f.o.b. -- one bid, f.o.b. Utah and another bid f.o.b. installation site in Idaho. My point is that it was not required to do so and it could if simply submitted a bid f.o.b. Utah and that bid presumably would have been accepted. And the argument is made that Idaho is entitled to tax this transaction because the seller does other business within the State of Idaho. As I was saying yesterday when time ran out, the decisions of this Court, particularly, the Norton case and the General Motors case made it clear that when a state taxes a corporation for the privilege of doing business within its borders, it may not include within the measure of that tax any interstate or out of state transactions, which do not grow out of activities of the seller within the state and which are wholly dissociated from any such activities. The burden of proof rests upon the taxpayer to demonstrate this dissociation or lack of relationship and in the General Motors case, the Court concluded that the taxpayer failed to meet that burden. So the majority of the Court held in the General Motors case that the State of Washington was entitled to tax General Motors on the unapportioned gross receipts from all of its sales to dealers in Washington. Including those sales in which the dealers simply said its order to GM's zone headquarters in Portland, Oregon and received shipment directly from Portland. But the basis for that holding, if I understand it, was that General Motors had within the State of Washington resident sales representatives who worked with the dealers and who helped them to strengthen their sales organizations and expand their markets and those in state activities indirectly contributed to the very sales which the State of Idaho was trying to -- which the State of Washington was trying to tax. Now, in the present case, there's no such relationship between the sale of the Atomic Energy Commission and any activities which Utah Oil may have been conducting within the State of Idaho. It's quite clear that this sale owed nothing to those activities. It is true that Utah Oil made deliveries within Idaho to some of the other government agencies under other items contained in the same invitation for bids. But as I indicated yesterday, the AEC transaction was totally unrelated to all of those other items. The Government could have accepted the bid for AEC business and rejected all of the others or could have accepted the others and rejected this bid. And undoubtedly, it would have done so had each been -- bid not been the most advantageous one from the Government’s standpoint on its own individual merits.
Earl Warren: May ask if the alternative bid reflected the tax that’s here in question?
Frank I. Goodman: Yes, Your Honor, it did. The -- the bid f.o.b. installation site in Idaho included the tax, the bid f.o.b. Bulk Plant in Utah excluded the tax. I would point out too that the contract for the AEC business was not awarded even at the same time as the awards for the other items. The other items were all awarded on September 15, 1959 whereas the AEC contract was awarded 43 days later on October 28th. In our replied brief on page 4, I believe, we inaccurately stated that the time difference between the two awards was two days.That should have been 43 days. Finally, I would note that all of the other items contained in this invitation for bids involved relatively trivial amounts of gasoline compared to the amounts involved here. The nine other items which were awarded to Utah Oil Company under this invitation involved a grand total of 18,000 gallons of gasoline whereas our -- our single AEC transaction involves 60 times that much -- 1,200,000 galloons. And we submit that the mere fact that Utah Oil had earlier been awarded contracts to make relatively small sales to other government agencies at other locations within the State of Idaho, in no way gives the State the right to tax this transaction which was unrelated to those others in which involved no activities within the State of Idaho. If the Court please, I'd like to reserve the balance of my time.
Earl Warren: You may. Attorney General Shepard.
Allan G. Shepard: Mr. Chief Justice and Associate Justices, may it please the Court. I would suggest to the Court that this is a case of a type which the Court has not specifically dealt with before. I would also suggest to the Court that the law which we contend governs this case is not particularly complicated and has been enunciated by the Court before. I would suggest to the Court that what is complicated about this case, extremely complicated, if the Court please, is the factual pattern. And I would further suggest that this factual pattern is complicated because the appellants and the Government sought to and did make it complicated. I think certain guide post should be enunciated at the outset because frankly, there was a great deal of confusion in the briefs. And I would say that the record is poor in this case from the State of Idaho standpoint. This was a tax which was imposed on a dealer. There has been talked around and about in the briefs as to whether there is a use tax or is it a sales tax, what type of tax is it. It is, if the Court please, a tax upon the dealer. It is designed for the Idaho Supreme --
Byron R. White: The Court said, it's on the gas or the --
Allan G. Shepard: Mr. Justice?
Byron R. White: The words of the statute as I understand it, this is a tax on gas --
Allan G. Shepard: Well, the Idaho's --
Byron R. White: -- payable by the dealers, and --
Allan G. Shepard: Yes sir.
Byron R. White: -- and that may mean that it's a tax on the dealer, from the Idaho's standpoint, but the law says it's a tax on gasoline.
Allan G. Shepard: The Idaho Supreme Court has enunciated Mr. Justice White but it is a tax on the dealer. However, I would agree that there is some ambiguity in the opinion of the Court in this particular case below in which the Court becomes concerned with enunciating perhaps that the utilization of the tax is for the construction of highways, for the maintenance of highways. But essentially it is a tax on the dealer, although I agree perhaps ultimately a tax on the gas.
Speaker: (Inaudible)
Allan G. Shepard: I beg your pardon.
Speaker: Are you bound by the facts of the case that the Supreme Court to put on the tax?
Allan G. Shepard: I think the Court has so ruled in the past, Mr. Justice Harlan. I think there is no question of sales or use tax, and I think the only validity or materiality of the sales and use tax cases as enunciated by this Court before is in the language of those cases which announces that a state is not inhibited from reaching apart beyond its borders to impose a tax.
Byron R. White: They're bound by these facts.
Allan G. Shepard: I would suggest also to this Court that this is not a case of governmental immunity. As stated before, this is a tax on the dealers and I don't think that the resurrection of McCleod versus Maryland adds anything to the case. Or in particularly I don't think that there is any materiality to the governmental immunity argument since the overruling of the Panhandle case. And I would take that it is a established law now as announced by this Court that the fact that a tax is imposed upon a person who deals with the Government and at the ultimate result of that tax may be that the Government pays more for a product or for a contract because of the imposition of the tax upon some other person since the overruling of Panhandle is no longer material. I would suggest also, that the one of the guide points in this case is that no tax is imposed until the gasoline is received in Idaho. And the gasoline which is the subject to really of this case was actually received in Idaho. It was used to propel busses operated by a private company, if the Court please, to transport for hire its employees and employees of other private companies over thousands of miles of highways all in the State of Idaho, to and from the operations of that and other private companies.
Earl Warren: When were these -- was this gasoline received in Idaho?
Allan G. Shepard: It was received in the years 1959 and 1960, Mr. Chief Justice.
Earl Warren: And where?
Allan G. Shepard: In the late months of 1959, Mr. Chief Justice. The Utah Oil Company, the predecessor of appellant here. In conformance with the statute submitted reports to the State of Idaho as it was required to do as a licensed dealer indicating that it had shift to a small town in Idaho known as the Code of Idaho. I'm sorry to say that I can't recall the precise gallonage, but the quantities of the gasoline sold under the contract here to Phillips Petroleum Company -- I would say this, appellants for the first time in this Court suggest that the submission of such report by the appellant was a result of a clerical error by some person in appellant's office. The rest of the gasoline of appellant contends at least was delivered f.o.b. Salt Lake. The record is in controversy Mr. Chief Justice as to that point. There are -- I should explain further perhaps at this point as quickly as I may, that this case was decided at the trial level on a motion for summary judgment. Therefore, there was no testimony as such but there were affidavits back and forth on both sides as to the facts.
Byron R. White: The rules, Mr. General, that the record of the Courts were probably literally true, weren't they? I suppose Utah Oil Company actually delivered this gasoline to the common carrier down in the Salt Lake with the -- and Phillips Petroleum Company is probably consignee of it, wasn't it?
Allan G. Shepard: There are affidavits in the record and I was about to make this point, Mr. Justice White by or I should say there were affidavits indicating that the traffic manager of Phillips Petroleum Company at Idaho Falls stated flatly that the gasoline was ordered by Phillips Petroleum Company that the common carrier to deliver it from Salt Lake to Idaho Falls was designated by Phillips Petroleum Company, that the costs of so transporting the gasoline by common carrier were paid by Phillips Petroleum Company, that the gasoline was unloaded by Phillips Petroleum Company employees. And further if the Court please, this was not by the same traffic manager but the record contains an allegation that the entire transaction, the statement was supposedly made by Phillips' officials that the entire transaction was the sham paper, wash transaction, however one might characterize it, entered into by the AEC, Phillips Petroleum, and Utah Oil for the sole purpose of subverting the tax. This is in controversy certainly in the record.
Earl Warren: Is Phillips a carrier?
Allan G. Shepard: I was going to get into that, Your Honor, when I try to lay up the facts a little more --
Earl Warren: -- (Voice Overlap) then you go ahead in your own words?
Allan G. Shepard: I think I might turn to the facts in the case in or about 1950, Phillips Petroleum Company Your Honor, among others, had contracts with the AEC for the operation of a reactor test site in Idaho, a very large installation approximately the size of Rhode Island. This is some approximately 150 miles north of the Idaho-Utah border. Phillips as a part of this operating contract for operating reactors and doing really complicated nuclear energy work of -- as a corollary event, or necessary corollary perhaps operated a fleet of buses, as a subject for transporting for hire personnel employed by it and other private contractors of G.E., Argonne Laboratories, Westinghouse, of other contractors who have other contracts with the AEC to do the same thing. Varying in distances, they transported these employees from 16 or 18 tunnels in Idaho from distances varying up to 75 miles to and from work. I should point out that this reactor test site is located in a desert, a substantial distance from any community at all and there's no governmental housing at the site. It's all from neighboring tunnels. This was done over highways located outside this test site which were constructed and maintained by the State of Idaho. Now, appellant makes a point in its brief, in its reply brief, I think it's merely a carping argument, the Government had in its federal aid relationships with the State of Idaho furnish some of the money for the construction of these highways, and certainly this is true. But I don't think the argument is really worthy of the Government. The companies at that time in 1950, sought to avoid the imposition of the Idaho gasoline tanks. That effort failed after the rulings by the Idaho Attorney General's office and the rulings of the Comptroller General's office. These rulings are contained in the record in the case here. And it was not until 1959 that another attempt was made to subvert the imposition of Idaho gasoline tax which is resulted in this case here. In 1959, the General Services Administration as it had done in the past call for bids for gasoline to be furnished as counsel stated to some 607 government sites in the four northwest states. Now, I would point out particularly that out of these 607 governmental installations, it was required that gasoline be delivered to every single one of those sites with the exception of two those here, which has been stated, the bidding parties were permitted to bid in the alternative as to delivering f.o.b. Salt Lake City or f.o.b. site in Idaho.
Potter Stewart: Mr. Shepard here -- you said, there's been an earlier effort to avoid business tax which --
Allan G. Shepard: Yes, Mr. Justice --
Potter Stewart: -- the amount is (Voice Overlap), have that gone up through the Supreme Court of your state too?
Allan G. Shepard: No, sir. That had terminated when the Idaho Attorney General's office at that time supported I guess one might say by the Comptroller General's opinion rule that the tax must be paid and the contractor then involved and the Government complied. So it never --
Potter Stewart: What were the differences in the facts, the fact there in 1951 or when it was. Was it -- was the sale made inside the State of Idaho?
Allan G. Shepard: Mr. Justice, the record doesn't show this but I'm positive that their sale was made at that time within the State.
Potter Stewart: Within the State?
Allan G. Shepard: Yes, sir.
Potter Stewart: To a --
Allan G. Shepard: So that in that way, the --
Potter Stewart: -- and not to the United States itself, but rather to the contractor?
Allan G. Shepard: No, I think it was made to the United States itself. And I could be wrong, as I say, this is not in the record.
Potter Stewart: Just like then but -- or is that in another case, that's not this case and I should think the United States itself would be immune from state accusation?
Allan G. Shepard: One would think so. So I must be wrong in saying it was United States, it must have been a direct sale to a contractor.
Potter Stewart: Uh-hmm.
Allan G. Shepard: Appellant has stated that the appellant bid on approximately 90 of these 607. I may have misunderstood them. I think the record indicates that it had been in approximately 30 installations through the northwest, substantially in Idaho. It was a successful bidder on nine of these installations and of these nine, seven were to be delivered in Idaho, f.o.b. the site in Idaho. The tax was to be paid thereon. They were delivered at f.o.b. site in Idaho, the tax was paid thereon and no demand for refund has been made by appellant. Now, I think the -- I should discuss here to some extent the importance of this contract because to my way of thinking, appellants in our case hangs on the -- to me rather slender thread of its attempting, in its ability perhaps, to convince this Court that this is a completely severable court, that the Court should ignore every single instance of petroleum sales in this contract and concentrate merely on these two items of this government contract.
Earl Warren: Now, I've been wondering if -- if this is any different from let us say, Sears, Roebuck that operates in great many states of the union and the Government called for bids and it did in this case, and Sears, Roebuck entered the bid for delivery and say Utah, and the Government accepted the bid, would -- would they be liable for your tax?
Allan G. Shepard: Well, of course Mr. Chief Justice, you're talking about two entirely different types of --
Earl Warren: I beg your pardon.
Allan G. Shepard: -- tax, you're talking therein about two entirely different types of taxes.
Earl Warren: No, I -- I just wondered. Are they different and if so, in what respect are they different?
Allan G. Shepard: Well, I think this would fall squarely within the cases governing sales and use tax.
Earl Warren: I beg your pardon.
Allan G. Shepard: I think these would fall within the cases governing sales and use tax.
Earl Warren: Sears, Roebuck?
Allan G. Shepard: Yes.
Earl Warren: If -- if the Government bought them out of the state?
Allan G. Shepard: I think so, Your Honor.
Earl Warren: Uh-hmm.
Allan G. Shepard: I think I should point out to the Court that this contract had one seller, Utah Oil Company. It had one purchaser. It had one contract number. It dealt with one item, gasoline, of one quality. It was each item in that contract was subject to the whole plethora of governmental conditions imposed in contracts, the Walsh-Healey Act, the anti-kickback provisions of every kind and type of the many that the Government imposes. And every single item in that contract was subject to the conditions set forth and yet appellant would have us believe that these can be severed, these can tossed up after one side, that they have no necessary relation to each other merely because the same product to be sold to the same person in the same quality, subject to the same contractual conditions was to be delivered part in one place and part in another. And I submit to the Court that this is a strictly artificial device of attempting to sever this merely to avoid the payment of the tax. And I think the Court should view the contract to furnish gasoline to the Government by Utah Oil both within and without the State of Idaho as a whole because I can see no valid or logical reason for severance other than the artificial one of hoping to avoid the tax.
Arthur J. Goldberg: But General, I thought in the opinion of the Supreme Court, it doesn't mean it would be read by the federal court of Utah?
Allan G. Shepard: I was just coming to that Your Honor. I was about to state that appellant is a corporation licensed to do business in the State of Idaho which supplies no necessary connection in and of itself, I would suggest to the Court. Appellant, however, is also a licensed dealer which status it sought voluntarily and while it is not an issue here, I would state that the Idaho statutes merely provide that one may obtain such status by paying a flat fee of $5. It is does not vary. And upon this basis Mr. Justice Goldberg, as you point out of the Idaho Court appeared to hang it decision that there was sufficient connection or sufficient nexus of this -- I would say, appears on the surface and perhaps it was unfortunate language by the Court. But I think the Court meant more in its decisions actually when it's -- then just that it was a licensed dealer. Because I think the contract in the record here disclosed the more far-flung operations of Utah Oil successor to appellant here in Idaho, it was furnishing gasoline within Idaho at points varied over landscape by substantial distances. Unfortunately, the record is silent as to the precise number, if any, or miles of pipeline that the appellant owns in Idaho, the tank farms that it owns and operates, if any, the number of service stations it owns and operates, the amount of rolling stock it owns and operates in the state -- all of these things I suggest related directly to the sale of its petroleum products. But I would also suggest to the Court that there is absolutely nothing in this record to suggest appellant's contention in its brief, that the majority of appellant's petroleum business were done outside the State of Idaho.
Arthur J. Goldberg: But you don't seemed quite connected to the Court's opinion, at least two items here included in this record where it said it is very important adjunct in your argument?
Allan G. Shepard: Well as I say, the record is controversial on that point Mr. Justice.
Arthur J. Goldberg: (Inaudible) in the record, that these (Inaudible), is it the AEC (Inaudible) on the gasoline, on what rates of (Inaudible) by the agency transport (Inaudible) the Government impose (Inaudible) to their own customers. It seemed to me that the District Court had said, that these (Inaudible) on our decision. Do you think it will be (Inaudible)?
Allan G. Shepard: No, Your Honor. I don't think this Court should. I point out the conflict in the record to indicate some substantiation of my contention that this is a paper or a wash transaction which this Court has struck down in cases like Scripto as an example.
Arthur J. Goldberg: But were in the view of the summary judgment or in the event however the findings of the fact (Inaudible)?
Allan G. Shepard: There are none, Your Honor except in the pleadings in the trial court, affidavit wise. Affidavits by Mr. P. G. Neill and Mr. Robert Bakes, B-A-K-E-S, and I'm sorry, I don't have the direct citation of that in the record. A state gasoline tanks levied so much per galloon and used for construction and maintenance in -- of highways, we contend this is not unconstitutional even when imposed upon gasoline used by vehicles in interstate commerce is we take it to be clear. We also suggest that such taxes are neither unusual nor exotic every state in the federal government have in. We also take the state may reach beyond its borders and tax transaction. If sufficient connection or nexus exists between the person taxed and the taxing state, and as this Court stated in Scripto, some definite link, some minimum connection between the state and the person, property or transaction, it seeks to tax must exist. And such a connection, it is our contention certainly exists in this instant factual situation, put in other way the cases asked, what benefits -- what opportunities has the State afforded this person or company it seeks to tax, an appellant raises the same question, and I would answer that in this. First, appellant sought and gained a license dealer status which the Idaho courts states authorized the appellant to engage in the very activity which it now claims to be exempt in the tax. And secondly, appellant imports gas in Idaho. It sells gas in Idaho. This tax it seeks to avoid is a constitutionally dedicated tax which must be used for the construction and maintenance of highways. And without such highways, I suggest to this Court, the appellant's product would have no value, no usage within the State of Idaho nor could it benefit him to import it into Idaho. Thirdly, it imported a portion of the gasoline which it sold to the Government within the State of Idaho over these very same highways for which this tax is imposed. And fourthly, the gasoline was destined for and used to propel vehicles in commercial use over these very, again, Idaho highways. Appellant stated that a large part of its case rests on Norton. I would suggest that there are substantial differences between Norton and this case here. In Norton, the company shipping into the State as the Court observed manufactured some 225,000 different items which were ordered by mail and it also maintained a wholesale house so to speak in Chicago. And it sold these items through the mail to a myriad of customs. Here, one seller, one product, one purchaser and I suggest that if the Court that it had before in Norton, a factual situation where it had been one company dealing in product and selling to one customer that the result in Norton might have been different. I would suggest that very probably the language of Mr. Justice Clark concurred in by Mr. Justice Black and Douglas in that Norton case is extremely applicable here in view of the Government's attempt to assist this corporation in avoiding its tax. I would suggest Utah Oil Company and American Oil Company forward in this language wherein the -- those dissenting Justices said in their point, “In maintaining a local establishment of such magnitude, petitioner has adopted the label of home-town merchant. After it has received the manifold advantages of that label, we could not give our sanction to its claim made at taxpaying time that with respect to direct sales it is only an itinerant drummer”. I think that language is applicable here. I think the decision of the Idaho court below should be affirmed.
Byron R. White: Mr. Attorney General, do you suggest that this transaction is as -- is almost or fairly a sham, that through which we ought to, at least take a brief peek and that even if we did, all it get to and according to you is that this was really a contract for delivery inside Idaho.
Allan G. Shepard: Yes.
Byron R. White: That these two -- that these two items in the whole list should be treated like the others, namely that this Utah Oil Company really was delivering the gasoline to the United States in Idaho. But now, what cases here in this Court would permit the State of Idaho to tax -- put a tax on the dealer or in the gasoline the dealer is delivering, inside Idaho where the only connection with the State of Idaho is just the delivery of the gasoline.
Allan G. Shepard: You said placing tax on the Government?
Byron R. White: On the dealer -- on the dealer, not on the Government, on the dealer.
Allan G. Shepard: Where the --
Byron R. White: Here is Utah Oil Company makes a contract in Salt Lake with the United States and it agrees to deliver to the United States in Idaho. And it does so, it delivers at the site pursuant to the contract. Do you suggest that under that situation, Idaho most certainly could impose a tax?
Allan G. Shepard: Yes, Your Honor.
Byron R. White: Now, what cases in this Court would permit that?
Allan G. Shepard: I would say there are none permitted, none that are permitted, Your Honor. This tax is not imposed on the Government. It is not a sales tax.
Byron R. White: I know it's not imposed on the Government, but it's imposed on the dealer for making an interstate sale.
Allan G. Shepard: Yes, Your Honor. I would suggest that probably King & Boozer -- there is language in King & Boozer which would permit that.
Byron R. White: Well, I think it might -- the State might be -- I think the State might be permitted to put a sales tax on that kind of a transaction. Now, how about putting this kind of a tax on that kind of a transaction?
Allan G. Shepard: Oh, I would say that the rationale of King versus Boozer is not necessary restricted --
Byron R. White: Yes.
Allan G. Shepard: -- to sales and use tax.
Byron R. White: Alright.
Earl Warren: Yes, Mr. Goodman.
Frank I. Goodman: Mr. Chief Justice, may it please the Court. It seems to me that Mr. Shepard has confused two quite different issues. The first issue is where the gas was delivered. We say that it was delivered in Utah. It makes no difference whatever to that issue whether the party to whom it was delivered was the Phillips Petroleum Company or the United States, from the standpoint of the Commerce Clause or of the Due Process Clause, the important point is that the delivery was made outside of the taxing state.
Byron R. White: Well, Mr. Goodman, if the statute of Commerce Clause argument is any good, it doesn't make any difference either where -- where it was delivered, does it? To the extent that your place of delivery has got something to do with due process, I suppose?
Frank I. Goodman: Mr. Justice White, I know frankly of no cases either way on the question of whether delivery alone within a state provides sufficient justification for taxing the transaction --
Byron R. White: For taxing the dealer or the gasoline.
Frank I. Goodman: That's right. I simply cannot think of any case which bears on that question. So, I think that would be a matter of first impression in this Court.
Byron R. White: All even if -- even if the -- even if you look at this case as sham case, the sham transactions as if the paper avoidance of delivery in Idaho, you still would have that question left?
Frank I. Goodman: Yes, you would. That's correct. And all of the cases that I can think of where sales taxes were sustained upon the dealer, upon the seller, there was more activity within the taxing state in particular where there was solicitation within the taxing state to justify the imposition of the tax.
Hugo L. Black: How do you say that that's a sham?
Frank I. Goodman: Well, of course, we say that that's absurd. It wasn't a sham. I'm not quite sure I know what the word sham means in these circumstances. It's quite true --
Hugo L. Black: You said a diversion under which --
Frank I. Goodman: Well, it's true that the Government accepted the low bid in this case and the bid was low partly because of the fact that it didn't have a tax included within it. That incidentally was not the only reason it was low. The bid would have been low even if it had included the tax though this doesn't appear in the record. On this question of --
Hugo L. Black: Now, do you agree that what you said I -- this appellant, as I understood you say, I thought you said it conceived I haven't join them. Do you agree, the Government and the company concede this claim may not be controlled?Conceive this claim, and all of it, to escape payment of the Utah tax?
Frank I. Goodman: No, Your Honor. We do not concede that. That statement is made and one of the affidavit submitted by the appellees and that's the only evidence they have in the record. We do not concede that to be true. Now, as far as Phillips Petroleum Company is concerned, the question of whether Phillips or the Government was the purchaser of this gasoline and the owner of this gasoline after it was purchased becomes relevant only on the assumption that this is a tax upon the purchaser rather and upon the dealer. And both parties have agreed that it is a tax on the dealer. Our argument would be precisely the same if the tax -- if the sale had been made to someone other than the Government. It depends on in no respect upon the doctrine of governmental immunity so long as the tax is regarded as a tax upon the dealer. And I would -- I would say this too with respect to this question of tax avoidance. We do not deny that the State of Idaho has power to impose a tax upon Phillips Petroleum Company for its participation in this overall transaction. Undoubtedly, Phillips does in a sense used the gasoline for its own profit-making interest and I would suppose that under this Court's decision in the Union Carbide case, the State of Idaho could impose a tax upon Phillips. This is not such a tax. Its not a claim that's being imposed upon Phillips and even it were imposed upon Phillips, the State of Idaho could not require this taxpayer Utah Oil Refining Company to collect the tax from Phillips because Utah Oil had no dealings with Phillips, it receives no money from Phillips, it has no way of obtaining reimbursement from Phillips for any amounts which it is required to pay over to the State.
Hugo L. Black: Do you agree that that withholds the tax for using -- use of the gas in Idaho?
Frank I. Goodman: It could tax the Phillips Petroleum Company, I would suppose Your Honor, yes.
Hugo L. Black: From anybody who use it --
Frank I. Goodman: You couldn't tax United States, no.
Hugo L. Black: Well, that's on immunity you mean.
Frank I. Goodman: Pardon me sir?
Hugo L. Black: You mean that because of immunity.
Frank I. Goodman: That's right.
Hugo L. Black: That's immunity.
Frank I. Goodman: That's right. It could tax --
Hugo L. Black: But otherwise, you would agree what was said --
Frank I. Goodman: Oh, yes. It could tax any private purchaser for the use of the gasoline. Mr. Justice Stewart in reply to your question awhile ago about the circumstances of the earlier incidents in which the Government has said to have tried to evade the tax, the facts in those cases were that the sales were being made within Idaho by Idaho sellers to the United States. And the Department of Agriculture originally took the position that the Idaho tax was a tax upon the Government and therefore could not be imposed. The Attorney General of Idaho then issued a ruling that the tax was on the dealer not upon purchaser. The Comptroller General agreed and therefore permitted the tax to be paid. Now, the State of Idaho wants it the other way too. It wants to say that it can even impose the tax from the dealer as an out-of-state dealer. One further point, the State of Idaho relies rather heavily in its briefs and in this oral argument too, upon a series of cases ending with Scripto versus Carson, a series of use tax cases in which it is true, the Court has intimated that a state may require an out-of-state seller to collect for it a use tax imposed upon the in-state user so long as there is some sort of nexus with the taxpayer, not necessarily with the particular transaction. But this Court has never held that it could impose a tax upon the out-of-state dealer himself by virtue of transactions other than the one which is sought to be taxed.
Byron R. White: Mr. Goodman, did you say you didn't know -- you don't know of any cases which, in this Court which might sustain the State's imposition of the tax on the dealer, his only connection with the State in a particular transaction, the delivery of the gasoline within the State. Now, what's wrong with Norton? I mean after awhile --
Frank I. Goodman: Well --
Byron R. White: -- the only thing that happened here is somewhat in Idaho, United States and Idaho solicits some -- gasoline makes a contract to buy it outside the State, and the out-of-state seller agrees to sell it and ships it interstate to them.
Frank I. Goodman: I think that's right, Mr. Justice White. In the Norton -- in the Norton case, the deliveries were made in Illinois. The carriers were selected by the -- by the seller, Massachusetts seller. So, so that would be a case in which the delivery constituted a nexus between the taxing state and the transaction. Yet, this Court held that (Voice Overlap) --
William J. Brennan, Jr.: That wasn't --
Frank I. Goodman: -- couldn't be tax.
William J. Brennan, Jr.: -- that wasn't so if it's a direct sales, was it, in Massachusetts? That was only as to the sales by the Phillips where the seller's office in Illinois had some connections?
Frank I. Goodman: Yes. But the -- even the direct sales from Massachusetts to Illinois --
William J. Brennan, Jr.: They were exempted?
Frank I. Goodman: They were exempted, but deliveries were made within the state of Illinois in the sense that the -- it was the seller rather than the buyer --
William J. Brennan, Jr.: But they held that they --
Frank I. Goodman: -- who chose the carrier and paid the transportation charges.
William J. Brennan, Jr.: And they held that those sales would not be subjected to the Illinois --
Frank I. Goodman: That's correct.
Byron R. White: -- that's the point.
Frank I. Goodman: So that would be an example of the kind of case you have --
Byron R. White: So, why have you hung your case here on, on the -- I guess the contractor that -- why do made so much to that fact, the contract that made outside of the -- or the delivery was outside the State?
Frank I. Goodman: Well, because we think that --
Byron R. White: Does it really make any difference?
Frank I. Goodman: Perhaps not Your Honor, but the fact is that delivery was made outside the State and that without more certainly makes this an extraterritorial transaction.